Case 4:19-cv-10205-JLK Document 9 Entered on FLSD Docket 01/27/2020 Page 1 of 5



                         U NITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT W FLORIDA
                       CA SE N O.19-10205-CIV-IG N G/BECERM

  CH ARI,ES N .W YN OTT,
                                                 OR DER SETTIN G
        Plaintiff,                         TR IA L:AU GU ST 23,2021
                                           PRE- TR IR
                                           DISCOW   AL:
                                                     YDEJUN E $ 2921
                                                         ADLG    .
                                                                 E:M ARCH 31,2021
  CREDEN CE RESOU RCE                      & M OTION DEADLG E:APRIL 5,2021
  StYN A GESG N T,LLC,

        D efendant.


        IT IS ORD ERED and ADJUD GED thatthis case ishereby setfortrialon thetwo-

  weektrialcalenàarcommencingAugust23,2021at9:00 a.m .attheUnitedStates

  Courthouse,301Simonton Street,Key W est,Floridain Courtroom 1,FirstFloor.

                                  CA LEND AR CALL

  In orderto m ake surethatcasesseton this calendarare com pletely ready fortrialand that
         l


  al1m atterswhich m ightbe a cause ofdelay ofthe trialhavebeen ruled upon,the Court

  hereby ichedulesacalendarcallforA ugust 19,2021,at10:00 a.m .,attheJames

  Law renceK ing FederalJustice Building,99N .E.4th Street,Eleventh Floor,Courtroom

  #2,M iam i,Florida.A 11D efendants,whetherin pre-triàlcustody orreleased on bond,

  m ustbepresentforthiscalendarcall.

        Underexisting policiesand agreem entsbetween the state and federalcourts of

  Florida,thejudgewhoentersthefirstwrittenorderschedulinga casefortrialon adate
  sethaspriority overtheserviceoftheattorney soscheduled forthedateset.See

  Krasnow v.Navarro,909F.2d451(11th Cir.1990).
Case 4:19-cv-10205-JLK Document 9 Entered on FLSD Docket 01/27/2020 Page 2 of 5




        Itshallbethedutyoftheattorneyshereinsettoensurethatnootherjudge
                                                                             :
  schedulesthem foratriaithatimpactsuponorconflictswiththedatesetforthabove.If.

  any counselreceivçsawrittennoticeofatrialfrom anotherjudge,iqeitherstateor
  federalcourt,thatin any wayconflictswiththistrialscheduledsetting,h istheobligation
                                                                       .




  ofthatattorneytonôtifythatjudgeimmediatelysothatthejudhemayreschedulehisor
  hercale
        'ndar,thusleaving counselconflict-free forthiscase.

         Any private Agreem ent,suggested orproposed Rule 16 scheduling conference

  agreepehtsbetween counsel,Rule 16 schedpling orderorothercourtordersatteMptingto

  setdatesordeadlinejcontrary to this orderare hereby stricken and declared void.

         Theabove-styled causeishereby setforllnalpre-trialconferenceon June 4,

  2021 at10:00 a.m .,aitheJamesLawrenceKingFederalJusticeBuilding,99N.E.4th

  Street,Eleventh Floor,Courtroom #2,M iam i,Florida. '.
                 '
                                   .     .

                R EFER EN CE O F A LL PRETRIAL D ISCO W RY M A TTERS
                         TO M AGISTM TE JUDGE JACOUELIXE BECERRA

  Pursuantto 28U.S.C.j636 andtheM agistrateRulesoftheLocalRulesof$heSouthern
            .                 -'         --'         .                                    '




  DistrictofFlorida,the âbove-captioned cause isreferred to U nited StatesM agisfrate

  JudgeJacqueline Becerrà to take allnecessary and prpperaction asrequired by 1aw Fith

  respectto any and a11pretrialdiscovery m atters.A ny m otion affecting deadlinesset'
                                                                                     by
                          5
                     ,

  the Court's Scheduling Orderis excluded from thisreferral,unlessspeciscally referred
                                                         '
                     ,



  by separate Order. ItisFURTHER ORDERED thatthepartiesshallcom ply w ith

   M agistrateJudge JacquelineBecerra's discovery procedures.
Case 4:19-cv-10205-JLK Document 9 Entered on FLSD Docket 01/27/2020 Page 3 of 5




               D ISC OV ER Y A ND M O TIO N PM CTICE DEAD LINES
  Pursuantto S.D .Fla.LocalRule 16.1,thepartiesshallabide by the follow ing tim e
  schedule underpenalty ofdism issalorothersanctions:

               M AR CH 31,2021:DEADLINE FOR CONDUCTING
               DISCOVERY.Nodiscoverywillbepenzittedafterthis
               date,in orderthatthepartiesand the courthave a11factsof
               record priorto the deadline for sling m otions and atpre-trial
               conference.M oreover,thepartiesshallexchange expert
               w itnessreportsNO LA TER TH A N 120 DAY S priorto the
               pretrial
                      T
                        conference.




               A PR TL 5,2021:DEADLINE FOR FILING ALL
               M OTIO N S.Pleading practice endson thisdate exceptfora
               response by opposing party and reply to response by m oving
               party. A LL M OTIO N S,IN CLU DIN G M O TIO NS IN
               LIM IN E,SH ALL BE FILED PRIOR TO TH IS DA TE.
               M otionsforextension oftim e forreplies and responses
               cannotbejranted duetothelimited (30-day)timelimitfor
               the Court'sconsideration ofm otions and responsesfiled on
               the lastday. A 11unresolved m otionsw illbeconsidered and
               ruled upon atthepre-trialconference.

               TEN dayspriorto PTC :One attorney from each party having
               authority to enterinto stipulationsand m ake adm issions,shall
               m eetto prepare and 5le the finalpre-trialstipulation.

               The attorneysm uststipulate to açsstatem entofthe Casey''as
               required by theLocalRulesofthe Sduthern DistrictofFlorida.
               Itw illbe.unacçeptable forthe attorneysto draftseparate
               StatementsoftheCase(i.e.,onefortheplaintiff,one forthe
               defendant),andthepre-trialstipulationwillbesubjectto
               rejectionbytheCourtfornon-compliance.A unilateml
               statem entofthe case by oneparty isnota stipulation offacts
               as contem plated by the Rules.Thisisnottheplace forcounsel
               to m ake opening statem entsorclosing argum entsfortheir
               clients.Itisajointstipulation astotheissuesofthecase.
Case 4:19-cv-10205-JLK Document 9 Entered on FLSD Docket 01/27/2020 Page 4 of 5




                 M AY 28,2021:DEADLINE FOR FILING PRE-TRIAL
                 STIPULATIO N. The pre-trialstipulation m ustbe filed with
                 the Clerk ofCourt. A courtesy copy ofthepre-trial
                 stipulation shallbe provided to Cham bers. Cham bersshallbe
                 notifedat(305)523-5105ofanysettlementbetweenthe
                 partiesby 4:30 p.m .on thisdate.

                 PRE-TIU A L CO NFEREN CE:The conference
                 shallbeattendedby atleastoneoftheaitorneyswho will
                 conductthetrialforeach ofthepartiesand by any
                 unrepresentedparty.Ifthereareanyunresolvedpenéing
                 m otions,counselmustbefullyprepared topresentArgument
                 to the Courtand m ay. expectthe Courtto rule on said m otions
                 atthe finalpre-trialconference. ltisthepurpose ofthe Court
                 in setting thisschedule to haveallissuesresolved,w ith
                 nothing forthe attorneysto do between finalpre-trial
                 conference and trial,exceptto sum m on and to preparetheir
                 w itnessesfortrial. Itelim inateslast-m inutem otion and
                 discovery practicerequiring law yersto respond frantically to
                 noticesofdeposition and m otions.

           This.order,establishing the deadlines forcompletion ofm otion practic
                                                                               'e,

  discovery,and filing ofPretrialStipulation shallbe strictly follow ed by counsel,
       1

  notwithstanding any LocalRuleorprivateagreementbetween cotmsel,any filed(or
  unfiled)proposedLocalRule16sùheduling deadlines,orany othercöurtorderby other
  Judges.

           D O NE and OR DER ED in Cham bersatthe Jam esLawrence Kina FederalJustice

  Building and U nited States Courthouse,M iam i,Florida,dated this27thday QfJanuary,

  2020.
                                                            *          x>>w           '
                                                           LAW REN CE KIN G     Z
                                                          D STATES D ISTRICT    GE
                                                    SOU TH ERN D ISTRICT OF FL RIDA




                                               4
Case 4:19-cv-10205-JLK Document 9 Entered on FLSD Docket 01/27/2020 Page 5 of 5

  CC: .
  Counselfor#/t#a/#./i
  A lexander Jam esA dducciTaylor
  Sulaiman Law Group,Ltd
  2500 South Highland Avenue,Suite 200
  Lom bazd,IL 60148
  6305758181
  Fax:6305758188
  Email:ataylor@ sulaimanlaw.com

  CounselforDefendant..
  A shley W ydro
  Sqssions,Fishman,Nathan & Israel
  3350 Buschwood Park Drive
  Tam pa,FL 33618
  813-440-5327
  Fax:877-334-0661
  Email:awydro@sessions.legal

  D ayle M arie V an H oose
  Sessions,Fishm N ,N athan & lsrael,L.L.C.
              .


  3350 Buschw ood Park D rive
  Suite 195
  Tam pa,FL 33618
  813-890-2463
  Fax:877-334-0661
  Email:dvnnhoose@sessions.legal
